DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2020 has been entered.

Information Disclosure Statement
LENGTHY IDS/DOCUMENTS: The multiple IDS documents filed, particularly those on August 14, 2019 have been considered by the Examiner, albeit only in text searching. MPEP 609.04(a) says: “Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shuzhao et al (“Predicting Network Activity from High Throughput Metabolomics”; hereinafter “Shuzhao”) in view of Kobold et al (US 2017/0082578; hereinafter “Kobold”).
Regarding claim 1: Shuzhao teaches a method of identifying a metabolic pathway containing two or more metabolites (Abstract; Fig. 3; pathway analysis 
Shuzhao teaches the method above but does not explicitly teach:
wherein the mass spectrometry system comprises an ion mobility separation.
Kobold teaches:
wherein the mass spectrometry system comprises an ion mobility separation (¶190; mass spectrometer for analyzing an output flow of the ion mobility separator).


Regarding claim 3: Shuzhao teaches a method of identifying a metabolic pathway containing two or more metabolites (Abstract; Fig. 3; pathway analysis containing more than two metabolites), comprising: (i) receiving a sample containing metabolites (page 5, col. 2, ln 1-6; infected sample); (ii) receiving a standard containing metabolites (page 5, col. 2, ln 1-6; baseline control); (iii) analyzing the sample with a mass spectrometer system to generate sample metabolite peaks, wherein each sample metabolite peak has a signal intensity, and at least a mass measurement (page 5, col. 2, ln 1-8; LC/MS metabolomics analyzed which take into consideration signal intensity and mass measurement); (iv) analyzing the standard with a mass spectrometer system to generate standard metabolite peaks, wherein each standard metabolite peak has a signal intensity and at least a mass measurement (page 1; col. 2, ln 11-23; spectral peaks extracted from mass spectrometry; page 5, col. 2, ln 1-8; LC/MS metabolomics analyzed which take into consideration signal intensity and mass measurement); (v) comparing the sample metabolite peaks and the standard metabolite peaks to identify one or more altered metabolite peaks having an intensity difference (page 5, col. 2, ln 1-8; establishing significantly different features); (vi) generating a tentative metabolite identification list for at least two or more of the altered metabolite peaks, wherein each list comprising potential metabolites having at least substantially the same mass measurement (page 3, col 1, ln 4-8; list of tentative metabolites having matching mass 
Shuzhao teaches the method above but does not explicitly teach:
wherein the mass spectrometry system comprises an ion mobility separation.
Kobold teaches:
wherein the mass spectrometry system comprises an ion mobility separation (¶190; mass spectrometer for analyzing an output flow of the ion mobility separator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kobold with the invention of Shuzhao in order to effectively identify and analyze metabolites/biomarkers

Shuzhao teaches:
Regarding claim 4: wherein each list corresponds to a metabolite peak; and analyzing at least one of the metabolic peaks to identify at least one of the metabolite (page 1; col. 2, ln 11-23; spectral peaks are extracted and quantified).

Regarding claim 7: wherein the step of comparing the sample metabolite peaks and the standard metabolite peaks comprises analyzing the sets of peaks using multivariate statistical analyses (page 6; col 2, ln 23-30).
Regarding claims 9 and 11: further comprising identifying one or more potential metabolites by comparing the mass measurement with metabolite databases (page 3, col 1, ln 17-25; metabolic network uses databases such as KEGG database).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shuzhao et al (“Predicting Network Activity from High Throughput Metabolomics”) in view of Kobold et al (US 2017/0082578) and further in view of Giuseppe et al (“Monitoring metabolites consumption and secretion in cultured cells using ultra-performance liquid chromatography quadrupole-time of flight mass spectrometry”; hereinafter “Giuseppe”).
Regarding claims 5 and 6, Shuzhao in view of Kobold teaches the method of claim 3 but does not explicitly teach:
wherein the mass spectrometry system comprises a separation component coupled to quadrupole time-of-flight mass spectrometer; and wherein the mass spectrometry system comprises a chromatographic separation, an ion mobility separation, or both, coupled to quadrupole time-of-flight mass spectrometer.
Giuseppe teaches:
Regarding claim 5: wherein the mass spectrometry system comprises a separation component coupled to quadrupole time-of-flight mass spectrometer (Abstract).
Regarding claim 6: wherein the mass spectrometry system further comprises a chromatographic separation, coupled to quadrupole time-of-flight mass spectrometer (page 1188, col 1, ln 7-9; chromatographic separation used with spectrometer).
.

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shuzhao et al (“Predicting Network Activity from High Throughput Metabolomics”) in view of Kobold et al (US 2017/0082578) and further in view of Xia et al (“MetPA: a web-based metabolomics tool for pathway analysis and visualization”; hereinafter “Xia”).

Regarding claims 8, 10 and 12, Shuzhao in view of Kobold teaches the methods of claims 1 and 3 but does not explicitly teach:
wherein the multivariate statistical analyses comprise principle component analysis, correlation analysis, partial least squares discriminant analysis (PLA-DA), ANOVA analysis or combinations thereof; and wherein the step of identifying at least one metabolic pathway comprises the use of an over-representation analysis tool.
Xia teaches:
Regarding claim 8: wherein the multivariate statistical analyses comprise principle component analysis, correlation analysis, partial least squares discriminant analysis (PLA-DA), ANOVA analysis or combinations thereof (page 2342, col 2, section 2.1; pathway analysis techniques include compound level analysis and ANOVA).
Regarding claims 10 and 12: wherein the step of identifying at least one metabolic pathway comprises the use of an over-representation analysis tool (page 2342, col 2, section 2.1; pathway analysis supports over-representation analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Xia with the invention of Shuzhao in order to account and provide the appropriate analysis in determining a metabolic pathway.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY A DELOZIER/Examiner, Art Unit 2857         

/REGIS J BETSCH/Primary Examiner, Art Unit 2857